Name: 2000/361/EC: Commission Decision of 10 May 2000 on publication of the references of standards EN 1459:1999 'Safety of industrial trucks - Self-propelled variable reach trucks' and EN 1726-1:1999 'Safety of industrial trucks - Self-propelled trucks up to and including 10 000 kg capacity and industrial tractors with a drawbar pull up to and including 20 000 N - Part 1: General requirements' (notified under document number C(2000) 1174) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: European Union law;  technology and technical regulations;  economic geography;  mechanical engineering
 Date Published: 2000-05-30

 Avis juridique important|32000D03612000/361/EC: Commission Decision of 10 May 2000 on publication of the references of standards EN 1459:1999 'Safety of industrial trucks - Self-propelled variable reach trucks' and EN 1726-1:1999 'Safety of industrial trucks - Self-propelled trucks up to and including 10 000 kg capacity and industrial tractors with a drawbar pull up to and including 20 000 N - Part 1: General requirements' (notified under document number C(2000) 1174) (Text with EEA relevance) Official Journal L 129 , 30/05/2000 P. 0030 - 0032Commission Decisionof 10 May 2000on publication of the references of standards EN 1459:1999 "Safety of industrial trucks - Self-propelled variable reach trucks" and EN 1726-1:1999 "Safety of industrial trucks - Self-propelled trucks up to and including 10000 kg capacity and industrial tractors with a drawbar pull up to and including 20000 N - Part 1: General requirements"(notified under document number C(2000) 1174)(Text with EEA relevance)(2000/361/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Directive 98/37/EC of the European Parliament and of the Council of 22 June 1998 on the approximation of the laws of the Member States relating to machinery(1), as amended by Directive 98/79/EC(2),Having regard to the opinion of the Committee set up by Directive 98/34/EC of the European Parliament and of the Council of 22 June 1998 laying down a procedure for the provision of information in the field of technical standards and regulations(3), as amended by Directive 98/48/EC(4),Whereas:(1) Article 2 of Directive 98/37/EC, as amended, provides that machinery may be placed on the market and put into service only if it does not endanger the health or safety of persons and, where appropriate, domestic animals or property, when properly installed and maintained and used for its intended purpose.(2) Machinery which conforms to harmonised standards the references of which have been published in the Official Journal of the European Communities is presumed to satisfy the essential health and safety requirements referred to in Article 3 of Directive 98/37/EC, as amended.(3) Member States are required to publish the references of the national standards which transpose the harmonised standards.(4) Harmonised standards EN 1459:1999 "Safety of industrial trucks - Self-propelled variable reach trucks" and EN 1726-1:1999 "Safety of industrial trucks - Self-propelled trucks up to and including 10000 kg capacity and industrial tractors with a drawbar pull up to and including 20000 N - Part 1: General requirements" deal with equipment which presents a special risk to the operator, namely the risk of being crushed between the ground and the truck in the event of the truck accidentally tipping over.(5) In view of the large number of accidents which have occurred in their territory, several Member States have taken the view that, although they are correct, the abovementioned standards do not cover all the essential requirements of the Directive and in particular the risk of the operator being crushed.(6) It is necessary to draw attention to this potential hazard which is not referred to in the abovementioned standards.(7) Pending amendment of the standards, it is essential, for the sake of efficacy, to take account now of the shortcomings, which nonetheless do not affect the present contents of the standards.(8) It is therefore necessary to publish standards EN 1726-1:1999 and EN 1459:1999 together with an appropriate warning and an indication that a standardisation mandate must be given to the European Committee for Standardisation (CEN) to amend the standards,HAS ADOPTED THIS DECISION:Article 1The publication attached to this Decision, is made in accordance with Article 5(2) of Directive 98/37/EC, as amended, of the following harmonised standards: EN 1459:1999 "Safety of industrial trucks - Self-propelled variable reach trucks" and EN 1726-1:1999 "Safety of industrial trucks - Self-propelled trucks up to and including 10000 kg capacity and industrial tractors with a drawbar pull up to and including 20000 N - Part 1: General requirements" and shall be accompanied by the following warning:"Users of the standard are informed that the standard does not cover the risks to which the operator is exposed in the event of the truck accidentally tipping over. The standard does not give a presumption of conformity in that respect."Article 2Where Member States, pursuant to Article 5(2) of Directive 98/37/EC, as amended, publish the references of the national standards which transpose harmonised standards EN 1459:1999 and EN 1726-1:1999, they shall accompany such publication with a warning identical to that provided for in Article 1.Article 3This Decision is addressed to the Member States.Done at Brussels, 10 May 2000.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 207, 23.7.1999, p. 1.(2) OJ L 331, 7.12.1998, p. 1.(3) OJ L 204, 21.7.1998, p. 37.(4) OJ L 217, 5.8.1998, p. 18.ANNEXPublication of the titles and references of harmonised standards pursuant to the Directive>TABLE>WARNING:- Full information about the availability of the standards may be obtained either from the European Standardisation bodies or from the national standardisation bodies, lists of which are given in the Annexes to Directive 98/34/EC.- Publication of the references in the Official Journal of the European Communities does not mean that the standards are available in all Community languages.- The Commission updates this list(1).(1) OJ C 183, 13.6.1998, p. 2.OJ C 317, 15.10.1998, p. 5.OJ C 346, 14.11.1998, p. 5.OJ C 165, 11.6.1999, p. 4.OJ C 318, 5.11.1999, p. 5.